Curia, per
Evans, J.
A riot is defined by Russell and other writers on criminal law7, to be a tumultuous meeting of three or more persons upon some common purpose, to do an unlawful act, which they actually execute with violence. A rout is a similar meeting, and differing from a riot only in this, that they do not actually execute their purpose, but only make some motion towards its execution. These parties had no doubt assembled with a common intent to commit a breach of the peace. Preparations had been made for the combat, and blow7s only were necessary to constitute the offence of riot, beyond all doubt. What degree of execution of their purpose will convert a rout into a riot, it may be often difficult to determine. But this case does not require any such distinction to be made. The preparation for battle, the staking the money, will clearly make them guilty of a rout. These, as was said in the State vs. Brazil and others, Rice Rep, 257, are kindred offences, the lesser is included in the greater, and a general verdict of guilty is sufficient, though the evidence *601establishes no more, than that they were guilty of rout or unlawful assembly. The motion is dismissed.
Richardson, O’Nrall, Fyan§; Warpraw, and Frost, JJ. concurred.